Mr. Justice Dickey delivered the opinion of the Court: Questions ■ of fact do not in this case come before us for review. We think there was no error in refusing instruction No. 4, for the reason that the law therein stated had already been distinctly stated in other instructions given. Instruction Ho. 6, given at request of defendant, fully expresses the idea found in the refused instruction. Hor do we find anything faulty in the instructions Hos. 8, 9 and 10, given at request of plaintiff. These instructions do not refer as a standard of caution to “ what ordinary young ladies would do,” but to the conduct of “ an ordinarily prudent person,” and ofí¡ a woman of common or ordinary prudence.” Hor do we think the circuit court erred in permitting an experienced practicing physician to testify to what was usual knowledge among persons of the same class as that of the plaintiff, as to questions of physiology and internal ailments. In the trial of a case like this, we are of opinion that the city can not raise the question as to whether it is already indebted to an amount in excess of the constitutional limitation. It was not error to exclude proof on that subject. Finding no material error, the judgment is affirmed. Judgment affirmed.